Robert Y. /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    February 11, 2014

                                   No. 04-13-00905-CV

                       ABSTRACT & TITLE RESOURCES, INC,
                                   Appellant

                                            v.

              Robert Y. PETTIT, Benjamim Franklin, and Rafael De La Fuente,
                                      Appellees

                 From the County Court at Law No. 7, Bexar County, Texas
                                 Trial Court No. 361473
                          Honorable Irene Rios, Judge Presiding

                                      ORDER
       The Appellant’s Unopposed Motion for Extension of Time to Provide Proof of Payment
for Reporter’s Record Fee is GRANTED. The appellant’s response is due on February 17, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court